Prob 22 (Rev. 03/97)
                                                                DOCKET NO. (Transferring Court)


                                                                0864 3:90CR00120-001(PAM)
  TRANSFER OF JURISDICTION
                                                                DOCKET NO. (Receiving Court)

                                                                  20-CR-0023
 NAME AND LOCATION OF                      DISTRICT
 William Phillip Faulkner                  MINNESOTA
 Kiel, Wisconsin                           NAME OF SENTENCING JUDGE
                                           Honorable Paul A. Magnuson
                                           DATES OF      FROM                            TO
                                           SUPERVISION   01/22/1992                      10/6/2020
                                                         Tolled Time from
                                                         06/05/1992-
                                                         02/19/2019
 OFFENSE

 Possession of Non-Registered Firearms and Pipe Bombs
 PART 1 – ORDER TRANSFERRING JURISDICTION
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA
   IT IS HEREBY ORDERED pursuant to 18 U.S.C. § 3605 the jurisdiction of the defendant
 named above be transferred with the records of this Court to the United States District Court for
 the Eastern District Of District of Wisconsin upon that Court’s order of acceptance of
 jurisdiction. This Court hereby expressly consents that the period of supervision may be
 changed by the District Court to which this transfer is made without further inquiry of this Court.


 11/01/2019                                                     s/ Paul A. Magnuson

 Date                                                                    United States District Judge
 PART 2 – ORDER ACCEPTING JURISDICTION
 UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF DISTRICT OF
 WISCONSIN
   IT IS HEREBY ORDERED that jurisdiction of the above defendant be accepted and
 assumed by this Court from and after the entry of this order.




 Effective Date                                                          United States District Judge




           Case 1:20-cr-00023-WCG Filed 01/31/20 Page 1 of 1 Document 1
